IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE
                                   February 12, 2003 Session

                     IN RE: PETITION OF JAMES F. WATSON,
                       GENERAL SESSIONS COURT JUDGE

                     Appeal from the Chancery Court for McMinn County
                          No. 20672    Jerri S. Bryant, Chancellor

                                       FILED JULY 31, 2003

                                  No. E2002-02480-COA-R3-CV


This is a declaratory judgment action. Judge James F. Watson was, at all relevant times, the general
sessions court judge for McMinn County. Prior to 2000, McMinn County was classified as a county
of the second class and Judge Watson was paid in accordance with the statutory compensation
scheme for such counties. As a result of the 2000 census, McMinn County became a county of the
first class. Judge Watson filed a petition seeking a determination as to the proper calculation of his
salary as a class one general sessions court judge. The trial court determined that Judge Watson was
entitled to continue receiving the jurisdictional supplements to his salary that he had been receiving
as a class two judge. We reverse.

          Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                                Reversed; Case Remanded

CHARLES D. SUSANO, JR., J., delivered the opinion of the court, in which HOUSTON M. GODDARD ,
P.J., and HERSCHEL P. FRANKS , J., joined.

Michael E. Evans, Nashville, Tennessee, for the appellant, McMinn County, Tennessee.

James F. Watson, Pro Se.

                                              OPINION

                                                   I.

        Prior to September 1, 1990, Tenn. Code Ann. § 16-15-204 (repealed 1993) governed the
classification of Tennessee counties for the purpose of determining the compensation of general
sessions court judges. That statute delineated eight classes of counties. In pertinent part, it provided
as follows:
                 (a)(1) Counties having a population of one hundred thousand
                 (100,000) or more, shall constitute counties of the first class;

                 (2) Counties having a population of fifty thousand (50,000) or more,
                 but less than one hundred thousand (100,000), shall constitute
                 counties of the second class;

                                                     ***

                 (b) The population of the several counties for the purposes of this
                 chapter shall be determined by the federal census of 1950, and by
                 each succeeding federal census.

The salary scale for judges in each of the eight different classifications was set forth in Tenn. Code
Ann. § 16-15-205 (repealed 1993). Effective September 1, 1982, the annual base salary for general
sessions court judges of the first class was $51,000, and for judges of the second class, $38,941. See
Tenn. Code Ann. § 16-15-205(d)(1)(A) & (B). This statute also provided for salary supplements to
general sessions court judges who exercised additional jurisdiction. For example, a judge with
juvenile court jurisdiction received an annual supplement equal to 10% of his or her annual salary,
and a judge who exercised probate jurisdiction received a supplement of 5%.1 See Tenn. Code Ann.
§ 16-15-205(d)(2) & (3). Beginning July 1, 1983, the salaries of all general sessions court judges
were adjusted annually to reflect the annual increase in the cost of living. See Tenn. Code Ann. §
16-15-205(d)(4).

        On September 1, 1990, Tenn. Code Ann. § 16-15-5001 (Supp. 2002) became effective,
replacing Tenn. Code Ann. § 16-15-204, and providing, in pertinent part, the following:

                 (a) For the purpose of determining the compensation of a general
                 sessions judge, the counties of this state are divided into eight (8)
                 classes as follows:

                 (1) Counties having a population of more than forty-nine thousand
                 (49,000) constitute counties of the first class;

                 (2) Counties having a population of more than thirty-eight thousand
                 (38,000) but not more than forty-nine thousand (49,000) constitute
                 counties of the second class;

                                                      ***



        1
           Certain classifications of judges were not eligible to receive these sup plements.   Howeve r, as these
classifications are not relevant to this appeal, they will not be discussed.

                                                       -2-
               (b) The class into which a county falls shall be determined by the
               1990 federal census and any subsequent federal census or any special
               census conducted by the department of economic and community
               development.

                                                ***

               (d)(2) If a county is in one class as provided in this section on
               September 1, of the year in which a judge is elected to office and after
               such date, such county moves into another class on the basis of a
               subsequent census, the salary of such judge shall be determined by the
               higher classification for the remainder of the term for which the judge
               was elected.

        September 1, 1990, was also the effective date of Tenn. Code Ann. § 16-15-5003 (Supp.
2002), the new statute addressing the calculation of salaries of general sessions court judges. The
statute sets a base salary of $70,000 for all general sessions court judges in class one counties, and
a base salary of $50,000 for judges in class two counties. See Tenn. Code Ann. § 16-15-5003(a)(1)
& (2). The statute also provided that judges in class two and three counties exercising juvenile court
jurisdiction would be entitled to an annual supplement of $20,000, and a $10,000 supplement for
exercising probate jurisdiction. See Tenn. Code Ann. § 16-15-5003(b)(1)(A) & (B). However, the
annual supplements were capped at a maximum of $20,000, “[r]egardless of the kind or amount of
additional jurisdiction a Class 2 judge may have,. . . .” See Tenn. Code Ann. § 16-15-5003(b)(2).
Additionally, the statute provided that, beginning July 1, 1991, the judges’ salaries would be adjusted
annually to reflect the increase in the cost of living. See Tenn. Code Ann. § 16-15-5003(f).

       When Tenn. Code Ann. § 16-15-5003 went into effect, judges in class one counties who
exercised additional jurisdiction were excluded from the list of those entitled to receive annual
supplements; their salaries were capped at $70,000, plus annual adjustments for the cost of living.
However, at the time Tenn. Code Ann. § 16-15-5003 was enacted, Tenn. Code Ann. § 16-15-205
had not yet been repealed. Accordingly, class one judges were still receiving their annual
supplements pursuant to § 16-15-205. Effective July 1, 1993, § 16-15-205 was repealed. See
Chapter 241, Public Acts of 1993. Nine months later, the Tennessee Attorney General issued an
opinion addressing the issue of juvenile court supplements for general sessions court judges in class
one counties:

               It is the opinion of this Office that, beginning July 1, 1993, the salary
               of general sessions court judges has been governed solely by [Tenn.
               Code Ann.] § 16-15-5003 as a result of the express repeal of [Tenn.
               Code Ann.] § 16-15-205 by 1993 Tenn. Pub. Acts Ch. 241.

               It is also the opinion of this Office, however, that because of Article
               VI, § 7 of the Tennessee Constitution, 1993 Tenn. Pub. Acts Ch. 241
               may not be construed as having the effect, during any judge’s term

                                                 -3-
               that commenced prior to July 1, 1993, of denying to such judge any
               supplemental salary, if the supplement was paid pursuant to a
               statutory provision that was in effect when the judge’s term began.

               Therefore, this Office also renders its opinion that, prior to the
               effective date of the express repeal of [Tenn. Code Ann.] § 16-15-
               205, any salary supplement for juvenile court jurisdiction that was
               paid to a general sessions court judge in a class 1 county was legally
               paid pursuant to [Tenn. Code Ann.] § 16-15-205(d)(2), which was in
               effect during such time, and that such supplement may not be
               increased or diminished during the continuation of a judge’s term that
               began prior to July 1, 1993.

Op. Tenn. Att’y Gen. 94-044 (April 4, 1994) (emphasis added). Over a year and a half later, the
Attorney General issued another opinion, stating, based upon the same rationale, that class one
judges also could continue to receive supplements for exercising probate and divorce jurisdiction.
Op. Tenn. Att’y Gen. U95-093 (December 22, 1995).

      One year prior to the 1998 elections, the General Assembly amended Tenn. Code Ann. § 16-
15-5003 by adding subsection (i), which provides as follows:

               Effective September 1, 1998, the annual salary for a general sessions
               court judge shall be increased over the annual compensation and
               supplements and annual adjustments which each judge actually
               received as of August 31, 1998, by the lesser of:

               (A) Ten thousand dollars ($10,000); or

               (B) Twenty percent (20%) of such annual compensation and
               supplements and annual adjustments as of August 31, 1998.

Thus, judges in class one counties who were reelected to office in August, 1998, received their
annual salary, plus any annual jurisdictional supplements they were “actually” receiving on August
31, 1998. In addition, those judges received a $10,000 increase over the amount they were actually
being paid on August 31, 1998.

                                                 II.

        In August, 1986, Judge Watson was elected to fill the unexpired term of the previous General
Sessions Court judge for McMinn County. In addition, Judge Watson served as the judge of the
McMinn County juvenile and probate courts. At the time of his election, McMinn County was
classified as a county of the second class, pursuant to Tenn. Code Ann. § 16-15-204. As a general
sessions court judge in a class two county who was exercising both juvenile and probate jurisdiction,


                                                -4-
Judge Watson received both the 10% and the 5% annual supplements, pursuant to Tenn. Code Ann.
§ 16-15-205(d)(2) & (3).

        Judge Watson was reelected in August, 1990. When Tenn. Code Ann. § 16-15-5001 became
effective on September 1, 1990, McMinn County was still classified as a class two county, as it had
a population of between 38,000 and 49,000 according to the 1990 federal census. Pursuant to Tenn.
Code Ann. § 16-15-5003, Judge Watson began receiving a base salary of $50,000, plus an additional
$20,000 in supplements, based upon his exercise of juvenile and probate jurisdiction, for a total of
$70,000, not including the annual cost of living adjustments to which he was entitled.

         In August, 1998, Judge Watson was reelected once again, and he continued to receive his
salary and supplements as a class two judge. When the 2000 federal census results were made
public, McMinn County was found to have a population of over 49,000, which moved the county
into a class one designation. As such, Judge Watson found himself as a general sessions court judge
in a class one county for the remainder of the 1998-2006 term. Pursuant to Tenn. Code Ann. §§ 16-
15-5001 and 16-15-5003, Judge Watson was then entitled to receive a base salary of $70,000;
however, there was not, at that time, a statute in effect expressly providing for the payment of
jurisdictional supplements to class one judges.

        On June 29, 2001, the Attorney General issued an opinion specifically addressing Judge
Watson’s situation, finding that he was not entitled to continue receiving the jurisdictional
supplements that he had received as a judge of a class two county because “[n]o statute currently in
effect authorizes the payment of jurisdictional supplements to a judge in a county that is newly
classified as a first class county.” Op. Tenn. Att’y Gen. 01-107 (June 29, 2001). In addition, the
Attorney General opined that there is no evidence of any legislative intent to allow such judges to
continue receiving supplements, and that the differences in treatment of class one judges “are
rationally related to the legitimate state interest of retaining incumbent judges.” Id.

        Two and a half months later, Judge Watson filed this petition for declaratory judgment,
seeking a determination of the proper calculation of his salary as a new class one judge. In his
petition, Judge Watson avers that his salary for the remainder of the 1998-2006 term should be
calculated by “consider[ing] all laws that were in effect from September 1, 1990 forward which have
actually affected and still affect the salaries of general sessions court judges previously in class [two]
counties prior to the 2000 census.” Judge Watson argues that “it is the clear legislative intent that
all general sessions court judges similarly situated by county class and jurisdiction be paid the same
salaries” and that, more specifically, Tenn. Code Ann. § 16-15-5001(d)(2) “reflects a clear intent by
the legislature” to pay judges who move into a higher county classification the same salary as their
colleagues. In addition, Judge Watson alleges that the Equal Protection clauses of both the
Tennessee2 and United States3 constitutions “require[] that all persons similarly situated be treated
the same.”

        2
            Tenn. Const. art. I, § 8.

        3
            U.S. Const. amend. XIV.

                                                   -5-
      McMinn County answered Judge Watson’s petition, denying the core of his claim for relief.
Following a hearing, the trial court entered its order on August 21, 2002, finding as follows:

               The General Assembly provided under [Tenn. Code Ann.] § 16-15-
               5001(d), that when a county is in one class on the date on which a
               judge is elected to office and after that date that county moves to
               another class on the basis of a subsequent census, the salary of such
               judge shall be determined by the higher classification for the
               remainder of the term for which the judge is elected. The Attorney
               General of the State of Tennessee has provided the opinion that
               [Tenn. Code Ann.] § 16-15-5003(i) allows some Class 1 judges, who
               were still receiving jurisdictional supplements under [Tenn. Code
               Ann.] § 16-15-205 and Attorney General Opinion 94-44, to receive
               a $10,000 increase over their actual August 31, 1998 salary. This
               meant that the salary for the judges in the 1998 term would continue
               to reflect those jurisdictional supplements. [Tenn. Code Ann.] § 16-
               15-5003(i) allows supplements to continue.

               There is no rational basis to differentiate between Class 1 judges who
               were receiving supplements prior to August 31, 1998, and continue
               those in the 1998 term and those who are moved to Class 1 by virtue
               of the 2000 census. Those moved to Class 1 by the census should be
               equally entitled to continue their supplements as those that were
               likewise reelected to another term in 1998 and were receiving
               supplements prior to August 31, 1998.

(Emphasis in original). From this order, McMinn County appeals.

                                                 III.

        In this non-jury case, our review is de novo upon the record of the proceedings below; but
the record comes to us with a presumption of correctness as to the trial court’s factual determinations
that we must honor unless the evidence preponderates otherwise. Tenn. R. App. P. 13(d); Wright
v. City of Knoxville, 898 S.W.2d 177, 181 (Tenn. 1995); Union Carbide Corp. v. Huddleston, 854
S.W.2d 87, 91 (Tenn. 1993). Our review of questions of law is de novo with no such presumption
of correctness attaching to the trial court’s conclusions of law. Campbell v. Florida Steel Corp., 919
S.W.2d 26, 35 (Tenn. 1996); Presley v. Bennett, 860 S.W.2d 857, 859 (Tenn. 1993).

                                                 IV.

        McMinn County argues that the trial court erred in determining that Judge Watson is entitled
to continue receiving his jurisdictional supplements, as such supplements are not authorized by
statute. We agree.


                                                 -6-
       As previously discussed, the Attorney General addressed this very issue when he replied to
an inquiry specifically pertaining to Judge Watson in Op. Tenn. Att’y Gen. 01-107 (June 29, 2001).
Because we agree with the Attorney General’s determination on this issue and decide this case on
the same bases, we quote liberally from that opinion:

               Under Tenn. Code Ann. § 16-15-205, general sessions judges were
               entitled to salary supplements for exercising juvenile and probate
               court jurisdiction. The General Assembly expressly repealed that
               statute in 1993. But our Office concluded that Class 1 judges who
               took office before the repeal were entitled to continue receiving these
               supplements until the end of their current term – in most cases, until
               August 31, 1998. In 1997, the General Assembly amended Tenn.
               Code Ann. § 16-15-5003 to add subsection (i) regarding the salaries
               of general sessions judges for the term beginning September 1, 1998.
               That subsection provides:

                      Effective September 1, 1998, the annual salary for a
                      general sessions court judge shall be increased over
                      the annual compensation and supplements and annual
                      adjustments which each judge actually received as of
                      August 31, 1998, by the lesser of:
                              (A) Ten thousand dollars ($10,000); or
                              (B) Twenty percent (20%) of such
                              annual compensation and supplements
                              and annual adjustments as of August
                              31, 1998.

               (Emphasis added). Thus by its terms, Tenn. Code Ann. § 16-15-
               5003(i) provides that each judge reelected to office was entitled to
               receive an increase over the salary and supplement he or she actually
               received on August 31, 1998. Presumably, at least some judges in
               class one counties were still receiving additional jurisdictional
               supplements under Tenn. Code Ann. § 16-15-205 and Opinion 94-44
               as of August 31, 1998. Those judges therefore received a $10,000
               increase over their actual August 31, 1998, salary. If a class one
               judge was actually receiving jurisdictional supplements on August 31,
               1998, then that judge’s salary for the 1998 term will continue to
               reflect those jurisdictional supplements.

               The request asks whether, because some judges in counties of the first
               class continue to receive a salary that reflects jurisdictional
               supplements, the salaries of judges whose counties move into class
               one as a result of the 2000 census should also reflect those
               supplements.

                                                -7-
               We have reviewed the legislative history for the various acts now
               codified at Tenn. Code Ann. § 16-15-5003. We do not think the
               General Assembly intended the statute to be interpreted to entitle
               individuals who were not actually receiving salary supplements under
               the repealed statute to receive them when their salary is recalculated.
               The effect of this interpretation would be to incorporate jurisdictional
               supplements no longer directly authorized by statute permanently into
               the base salary of the class one judge. The statutory language does
               not support this interpretation. Tenn. Code Ann. § 16-15-5003(i)
               nowhere purports to increase the base salary payable to a judge in a
               class one county. Further, the statute refers to an increase over the
               salary the judge was actually receiving as of August 31, 1998. It does
               not refer to an increase over the hypothetical maximum salary to
               which a general sessions judge in a class one county would have been
               entitled as of that date. In any case, as of that date no statute then in
               effect expressly authorized these supplements. Finally, Tenn. Code
               Ann. § 16-15-5003(i)(4)(A), enacted in 1997, expressly provides:

                       (4)(A) The compensation, supplement and annual
                       adjustment provisions of this section are to be
                       construed as minimum levels. The compensation
                       schedule established by this part is a comprehensive
                       plan, and no salary supplement in excess of the
                       supplements provided by this part shall be available
                       to a general sessions judge unless expressly provided
                       and funded by a private act.

               (Emphasis added). Tenn. Code Ann. § 16-15-205 did not appear in
               Part 50 of the statute, but in Part 2. Further, that statute was repealed
               in 1993. Tenn. Code Ann. §16-15-5003(i)(4)(A) therefore supports
               the argument that the General Assembly did not intend any judge
               besides those in office who were actually receiving supplements on
               August 31, 1998, to receive a salary reflecting supplements under that
               statute. For these reasons, we think that supplements formerly
               authorized under Tenn. Code Ann. § 16-15-205 should only be
               reflected in the salary of general sessions judges in counties of the
               first class who were actually receiving those supplements as of
               August 31, 1998.

(Citation omitted) (emphasis in original). We believe the Attorney General’s interpretation of Tenn.
Code Ann. § 16-15-5003 is the correct one. Judge Watson is essentially asking to be treated
retroactively as a class one judge, which is neither proper nor contemplated under the present
statutory scheme. As Judge Watson was not actually receiving the salary and supplements of a class


                                                 -8-
one judge on August 31, 1998, he was not entitled to begin receiving those supplements when he
became a class one judge in 2000.

        Judge Watson asserts that the legislature clearly intended that general sessions court judges
in each county classification who exercise equal jurisdiction are to be paid equally, and that to pay
some judges in class one counties more than others would violate that legislative intent. We
disagree.

         In addressing this issue of legislative intent, the Attorney General found as follows:

                   [B]y referring to the salary each judge actually received on August
                   31, 1998, as the base for the salary during that judge’s next term, the
                   General Assembly in effect preserved any discrepancies of pay
                   existing among counties of the same class as of that date. Thus, if a
                   class one judge was actually receiving supplements as of that date,
                   and he or she is elected to a subsequent term, that judge will continue
                   to receive a salary that reflects the supplements. If a class one judge
                   was not receiving such supplements as of that date, and he or she is
                   elected to a subsequent term, that judge will receive a salary that does
                   not reflect the supplements. For this reason, excluding jurisdictional
                   supplements from the salary for judges in counties that have moved
                   into counties of the first class as a result of the 2000 census does not
                   contradict the General Assembly’s legislative intent.

Op. Tenn. Att’y Gen. 01-107 (June 29, 2001).

        Judge Watson contends that Tenn. Code Ann. § 16-15-5003(i)(2) contemplates that judges
in the same county exercising the same jurisdiction will be compensated equally, and that it is
“obviously intended to confer on newly elected or appointed judges the full benefits of all past salary
calculations enjoyed by the more senior judges in each county.” However, as demonstrated by the
Attorney General’s opinion, such an interpretation is erroneous. General sessions court judges who
took office in class one counties for the first time on September 1, 1998, and who began exercising
juvenile, probate or other jurisdiction, would not be entitled to receive the jurisdictional supplements
because they were not actually receiving those supplements on August 31, 1998. By the same token,
judges in class one counties who were elected to fill new positions created by the legislature4 after
Tenn. Code Ann. § 16-15-205 was repealed but prior to August 31, 1998, and who were exercising
additional jurisdiction, would not be entitled to receive jurisdictional supplements for the same
reason. Clearly, it is possible, under the statutory scheme, that some class one judges are receiving
more compensation than are some of their fellow judges in counties of the first class. We agree with

         4
          Ob viously, we are speaking hyp othetically. We do not know whether such judgeships were in fact created.
The point is that if such jud geship s were created and filled during the indicated time frames, the new judges, unlike their
more senior colleagues sitting as class one judges, would not have been entitled to the benefit of the jurisdictional
supplem ents.

                                                            -9-
the Attorney General that the legislature did not intend to equally compensate all class one judges
exercising the same jurisdiction. Rather, the legislature carved out a slim exception for those judges
who had been receiving the jurisdictional supplements prior to July 1, 1993. Judges, such as Judge
Watson, who become class one judges after that date are not entitled to receive the benefit of the
jurisdictional supplements.

        Judge Watson also argues that there is no rational basis for treating some class one judges
differently from others of the same rank, and that constitutional principles, namely Article I, Section
8 of the Tennessee Constitution and the Equal Protection Clause of the Fourteenth Amendment of
the United States Constitution, should be considered. The Attorney General addressed this argument
as follows:

               The right of equal protection under the law guarantees that all persons
               similarly situated will be treated the same. Hartford Steam Boiler
               Inspection [& Ins. Co.] v. Harrison, 301 U.S. 459, 57 S. Ct. [838]
               (1937). But equal protection of the law does not require equality of
               treatment where there is a reasonable and material difference between
               the classes of persons in question. Rinaldi v. Yeagar, 384 U.S. 305,
               86 S. Ct. 1497 [(1966)]; Graham v. West Virginia, 224 U.S. 616, 32
               S. Ct. 58[3] (19[12]). A statutory scheme that involves no suspect
               classification and does not infringe on a fundamental right is subject
               to review under the rational basis test. Under that test, where a group
               possesses distinguishing characteristics relevant to the interests the
               State has the authority to implement, a state’s decision to act on the
               basis of those differences does not give rise to a constitutional
               violation. [Bd.] of [Trs.] of [Univ.] of Alabama v. Garrett, [531]
               U.S. [356], 121 S. Ct. 955 (2001). Such a classification cannot run
               afoul of the Equal Protection Clause if there is a rational relationship
               between the disparity of treatment and some legitimate governmental
               purpose. Id. The State need not articulate its reasoning at the
               moment a particular decision is made; rather, the burden is upon the
               challenging party to negate any reasonably conceivable state of facts
               that could provide a rational basis for the classification. Id.

               In the present case, the statutory scheme ensures that an incumbent
               judge who has been receiving salary supplements under the old
               statute will not experience a pay cut when his or her 1990 term
               expires and he or she begins a new term. We think this result is
               rationally related to the legislative interest of encouraging
               experienced judges to remain in office. By contrast, the maximum
               salary – excluding private act supplements – a judge can receive in a
               county of the second class is $70,000, plus cost of living increases
               and the $10,000 maximum increase. The maximum salary –
               excluding private act supplements – a judge of the first class can now

                                                 -10-
               receive under Tenn. Code Ann. § 16-15-5003, as interpreted in this
               opinion, is the $70,000 base, plus cost of living increases and the
               $10,000 maximum increase. It therefore appears that a judge in a
               county of the second class – regardless of the jurisdiction he or she
               was exercising – will not experience a pay cut as a result of the
               change in county classification if the new salary does not reflect the
               jurisdictional supplements under Tenn. Code Ann. § 16-15-205. For
               this reason, we think there is a rational basis for the different methods
               of calculation. See, e.g., Gulbrandson v. Carey, 272 Mont. 494, 901
               P.2d 573 (1995), rehearing denied (1995) (a statute providing
               increased retirement benefits to judges who retired after its effective
               date was rationally related to the legislative purpose of providing an
               incentive for judges then serving to remain on the bench). For this
               reason, we think a court would conclude that the statutes for
               determining the salary of judges in counties of the first class comply
               with the Equal Protection Clause of the United States Constitution.

Op. Tenn. Att’y Gen. 01-107 (June 29, 2001).

        We agree with the Attorney General and conclude that the statutes in question do not run
afoul of the Equal Protection Clause or Article I, Section 8 of the Tennessee Constitution. There is
a rational basis for treating those class one judges who were receiving the jurisdictional supplements
prior to July 1, 1993, differently: the legislature wanted to encourage those experienced, incumbent
judges to run for reelection, and by allowing those judges to retain the benefit of their supplements,
the legislature provided them with an incentive to remain in office. We believe this reasoning is
sufficient to justify placing those judges in a special classification.

        Accordingly, we find that the trial court erred in determining that Judge Watson was entitled
to continue receiving his jurisdictional supplements. He is entitled to the base salary of $70,000, the
$10,000 maximum increase provided for in Tenn. Code Ann. § 16-15-5003(i)(1)(A), and the benefit
of cost of living increases provided for in Tenn. Code Ann. § 16-15-5003(f).

                                                  V.

        The judgment of the trial court is reversed. This case is remanded to the trial court for such
further proceedings, if any, as may be required, and for collection of costs assessed below, all
pursuant to applicable law. Costs on appeal are taxed to the appellee, Judge James F. Watson.


                                                        _______________________________
                                                        CHARLES D. SUSANO, JR., JUDGE




                                                 -11-